BRYAN SCHRODER
United States Attorney

STEVEN E. SKROCKI
Chief, Civil Division
U.S. Attorney’s Office, District of Alaska
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Rm. 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-2344
E-mail: Steven.Skrocki@usdoj.gov

Attorneys for Defendant

               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ALASKA

  MARK W. ENGELKE, MICHELLE                  )
  ELIZABETH BREW-ENGELKE,                    )
  individuals, and ORION ENTERPRISES,        )
  INC., d/b/a DOWNTOWN CHEVRON,              )
                                             )
                     Plaintiffs,             )
                                             )
         vs.                                 )
                                             )
  UNITED STATES OF AMERICA, U.S.             )
  DEPARTMENT OF AGRICULTURE,                 )
  FOOD AND NUTRITION SERVICE,                )
                                             )
                     Defendant.              ) Case No. 3:20-cv-00117-JWS



                     ANSWER TO THE COMPLAINT




       Case 3:20-cv-00117-JWS Document 15 Filed 10/02/20 Page 1 of 7
      Defendant United States of America, through counsel, hereby answers

the Complaint against it as follows:

                                    PARITES

      1.     Defendant lacks sufficient knowledge or information to form a

belief about the truth of the allegations contained in paragraph 1 and

therefore denies the allegations.

      2.     Defendant lacks sufficient knowledge or information to form a

belief about the truth of the allegations contained in paragraph 2 and

therefore denies the allegations.

      3.     Defendant admits the allegations contained in paragraph 3.

                          JURISDICTION AND VENUE

      4.     Paragraph 4 is a statement of law to which no response is

required. To the extent a response may be required, Defendant denies the

allegations contained in paragraph 4.

      5.     Paragraph 5 is a statement of law to which no response is

required. To the extent a response may be required, Defendant denies the

allegations contained in paragraph 5.

      6.     Paragraph 6 contains a statement of jurisdiction to which no

response is required. To the extent a response may be required, Defendant

denies the allegations contained in paragraph 6.
ENGELKE et al. v. USA et al.
Case No. 3:20-cv-00117-JWS          Page 2 of 7



        Case 3:20-cv-00117-JWS Document 15 Filed 10/02/20 Page 2 of 7
      7.     Paragraph 7 contains a statement of venue to which no response

is required. To the extent a response may be required, Defendant denies the

allegations contained in paragraph 7.

                          GENERAL ALLEGATIONS

      8.     Defendant lacks sufficient knowledge or information to form a

belief about the truth of the allegations contained in paragraph 8 and

therefore denies the allegations.

      9.     Defendant lacks sufficient knowledge or information to form a

belief about the truth of the allegations contained in paragraph 9 and

therefore denies the allegations.

      10.    Defendant lacks sufficient knowledge or information to

form a belief about the truth of the allegations contained in paragraph 10

and therefore denies the allegations.

      11.    Defendant admits that Downtown Chevron sells food market

items, focusing mostly on convenience food items, including snacks, soft

drinks, and some convenience groceries. Defendant lacks sufficient

knowledge or information regarding the remaining allegations in paragraph

11 to form a belief about the truth of the allegations and therefore denies

them on that basis.

      12.    Defendant admits the allegations contained in paragraph 12.
ENGELKE et al. v. USA et al.
Case No. 3:20-cv-00117-JWS          Page 3 of 7



        Case 3:20-cv-00117-JWS Document 15 Filed 10/02/20 Page 3 of 7
      13.    Defendant admits the allegations contained in paragraph 13.

      14.    Defendant admits the allegations contained in paragraph 14.

      15.    Defendant admits the allegations contained in paragraph 15.

      16.    Defendant admits the allegations contained in paragraph 16.

      17.    Defendant admits the allegations contained in paragraph 17.

      18.    Defendant admits the allegations contained in paragraph 18.

      19.    Defendant admits the allegations contained in paragraph 19.

                                  COUNT 1

      20.    Paragraph 20 is not an allegation of fact to which a response is

required. To the extent a response is required, Defendant denies the

allegations contained therein.

      21.    Paragraph 21 is a statement of law to which no response is

required. To the extent a response may be required, Defendant denies the

allegations contained in paragraph 21.

      22.    Defendant denies the allegations contained in paragraph 22.

      23.    Defendant denies the allegations contained in paragraph 23.

      24.    Defendant denies the allegations contained in paragraph 24.

      25.    Defendant denies the allegations contained in paragraph 25.

      26.    Defendant denies the allegations contained in paragraph 26.



ENGELKE et al. v. USA et al.
Case No. 3:20-cv-00117-JWS         Page 4 of 7



        Case 3:20-cv-00117-JWS Document 15 Filed 10/02/20 Page 4 of 7
                                    COUNT II

      27.    Paragraph 27 is not an allegation of fact to which a response is

required. To the extent a response is required, Defendant denies the

allegations contained therein.

      28.    Defendant denies the allegations contained in paragraph 28.

      29.    Defendant denies the allegations contained in paragraph 29.

Defendant affirmatively avers that every storeowner who participates in the

SNAP program is required to familiarize themselves with the rules and

regulations surrounding the program.

      30.    Defendant denies the allegations contained in paragraph 30.

      31.    Defendant denies the allegations contained in paragraph 31.

      The paragraphs beginning with “WHEREFORE” following paragraph

31, contains Plaintiffs’ prayer for relief to which no answer is required. To

the extent a response is required, Defendant specifically denies each and

every allegation. Further, Defendant denies that Plaintiffs are entitled to

any relief sought.

      Defendant denies any, and all allegations not expressly admitted in

this answer.




ENGELKE et al. v. USA et al.
Case No. 3:20-cv-00117-JWS         Page 5 of 7



        Case 3:20-cv-00117-JWS Document 15 Filed 10/02/20 Page 5 of 7
                          AFFIRMATIVE DEFENSES

      1.      Plaintiffs’ Complaint fails to state a claim upon which relief can

be granted.

      2.      Plaintiffs cannot establish by a preponderance of the evidence

that the charged violations did not occur.

      3.      Defendant’s decision to permanently disqualify Plaintiffs

from participating as an authorized retailer in SNAP was consistent with

the evidence and governing SNAP regulations.

      4.      The penalty imposed on Plaintiffs was consistent with the

evidence and governing SNAP regulations, and was not an abuse of

discretion.

      5.      Plaintiffs did not timely request consideration of a civil money

penalty in lieu of a permanent disqualification and did not timely submit

documentation and evidence of its eligibility for a civil money penalty in

lieu of a permanent disqualification.

      WHEREFORE, Defendant United States prays for relief as follows:

      1.      For dismissal of Plaintiff’s Complaint against the Defendant with

prejudice;

      2.      For entry of judgment in favor of the Defendant;

      3.      That Plaintiff take nothing from this action against the
ENGELKE et al. v. USA et al.
Case No. 3:20-cv-00117-JWS           Page 6 of 7



        Case 3:20-cv-00117-JWS Document 15 Filed 10/02/20 Page 6 of 7
Defendant;

      4.      That the Defendant be awarded costs and fees for defending this

action; and

      5.      For all other relief that the Court may deem just and proper.



      RESPECTFULLY SUBMITTED this 2nd day of October 2020, in

Anchorage, Alaska.

                                             BRYAN SCHRODER
                                             United States Attorney


                                             s/ Steven E. Skrocki
                                             Chief, Civil Division
                                             Attorney for the Defendant




CERTIFICATE OF SERVICE
I hereby certify that on October 2, 2020,
a copy of the foregoing was served electronically to:

Andrew Tapp


s/ Steven E. Skrocki
Office of the U.S. Attorney




ENGELKE et al. v. USA et al.
Case No. 3:20-cv-00117-JWS          Page 7 of 7



        Case 3:20-cv-00117-JWS Document 15 Filed 10/02/20 Page 7 of 7
